RUTH'S CHRIS STEAK HOUSE, INC.



FIRST AMENDMENT

TO CREDIT AGREEMENT



This FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is dated as of May
17, 2006 and entered into by and among Ruth's Chris Steak House, Inc., a
Delaware corporation ("Company"), the financial institutions listed on the
signature pages hereof ("Lenders") and Wells Fargo Bank, National Association,
as administrative agent for Lenders ("Wells Fargo" or "Administrative Agent"),
and, for purposes of Section 6 hereof, the Subsidiary Guarantors (as defined in
Section 6 hereof) and is made with reference to that certain Credit Agreement
dated as of September 27, 2005 (the "Credit Agreement"), by and among Company,
Lenders and Administrative Agent. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.

R E C I T A L S



WHEREAS,

Company and Lenders desire to amend the Credit Agreement to (i) increase the
Revolving Loan Commitments thereunder by $45,000,000 and make certain other
changes in connection with the acquisition of certain Ruth's Chris franchises,
and (ii) make certain other amendments as set forth below;



NOW, THEREFORE,

in consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree as follows:



AMENDMENTS TO THE CREDIT AGREEMENT


Amendment to Section 1: Definitions

Subsection 1.1 of the Credit Agreement is hereby amended by adding thereto the
following definition, which shall be inserted in proper alphabetical order:

""First Amendment Effective Date" means the date of satisfaction of such
conditions to effectiveness as are referred to in that certain First Amendment
to Credit Agreement dated as of May 17, 2006, by and among Company, Lenders and
Administrative Agent."

Amendment to Section 2: Amounts and Terms of Commitments and Loans

Subsection 2.1A(i) of the Credit Agreement is hereby amended by deleting it in
its entirety and substituting the following therefor:

"Revolving Loans. Each Revolving Lender severally agrees, subject to the
limitations set forth below with respect to the maximum amount of Revolving
Loans permitted to be outstanding from time to time, to lend to Company from
time to time during the period from the First Amendment Effective Date to but
excluding the Revolving Loan Commitment Termination Date an aggregate amount not
exceeding its Pro Rata Share of the aggregate amount of the Revolving Loan
Commitments to be used for the purposes identified in subsection 2.5A. The
amount of each Revolving Lender's Revolving Loan Commitment, as of the First
Amendment Effective Date, is set forth opposite its name on Schedule 2.1 annexed
hereto, and the Revolving Loan Commitment Amount, as of the First Amendment
Effective Date, is $100,000,000; provided that the amount of the Revolving Loan
Commitment of each Revolving Lender shall be adjusted to give effect to any
assignment of such Revolving Loan Commitment pursuant to subsection 10.1B and
shall be reduced from time to time by the amount of any reductions thereto made
pursuant to subsection 2.4. Each Revolving Lender's Revolving Loan Commitment
shall expire on the Revolving Loan Commitment Termination Date and all Revolving
Loans and all other amounts owed hereunder with respect to the Revolving Loans
and the Revolving Loan Commitments shall be paid in full no later than that
date. Amounts borrowed under this subsection 2.1A(i) may be repaid and
reborrowed to but excluding the Revolving Loan Commitment Termination Date."

Modification of Schedules

Schedule 2.1 to the Credit Agreement is hereby amended by deleting said
Schedule 2.1 in its entirety and substituting in place thereof a new
Schedule 2.1 in the form of Annex A hereto.

CONDITIONS TO EFFECTIVENESS

Section 1 of this Amendment shall become effective only upon the satisfaction of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the "First Amendment Effective Date"):

 A. On or before the First Amendment Effective Date, Company shall deliver to
    Lenders (or to Administrative Agent for Lenders with sufficient originally
    executed copies, where appropriate, for each Lender) the following, each,
    unless otherwise noted, dated the First Amendment Effective Date:

 1. Certified copies of its Articles of Incorporation dated a recent date prior
    to the First Amendment Effective Date or a certificate, dated as of the
    First Amendment Effective Date, of Company's corporate secretary or an
    assistant secretary, certifying that there have been no changes in Company's
    Articles of Incorporation from the form of Articles of Incorporation
    delivered to Lenders on the Closing Date;
 2. Copies of its Bylaws, certified as of the First Amendment Effective Date by
    its corporate secretary or an assistant secretary or a certificate, dated as
    of the First Amendment Effective Date, of Company's corporate secretary or
    an assistant secretary, certifying that there have been no changes in
    Company's Bylaws from the form of Bylaws delivered to Lenders on the Closing
    Date;
 3. Resolutions of its Board of Directors approving and authorizing the
    execution, delivery, and performance of this Amendment and the new Revolving
    Notes, certified as of the First Amendment Effective Date by its corporate
    secretary or an assistant secretary as being in full force and effect
    without modification or amendment; and
 4. Signature and incumbency certificates of its officers executing this
    Amendment and the new Revolving Notes.

 A. On or before the First Amendment Effective Date, all corporate and other
    proceedings taken or to be taken in connection with the transactions
    contemplated hereby and all documents incidental thereto not previously
    found acceptable by Administrative Agent, acting on behalf of Lenders, and
    its counsel shall be satisfactory in form and substance to Administrative
    Agent and such counsel, and Administrative Agent and such counsel shall have
    received all such counterpart originals or certified copies of such
    documents as Administrative Agent may reasonably request.
 B. Administrative Agent and Lenders shall have received copies of this
    Amendment executed by each Loan Party, Requisite Lenders and each Lender
    increasing its Revolving Credit Commitment pursuant to this Amendment and an
    executed Revolving Note for each Lender requesting a new Revolving Note to
    reflect its increased Revolving Loan Commitment.
 C. Company shall pay to each Lender executing this Amendment on or before the
    First Amendment Effective Date an amendment fee equal to 0.15% of the amount
    by which such Lender's Revolving Loan Exposure has increased as of the First
    Amendment Effective Date.
 D. Since December 31, 2005, no event or change has occurred that has resulted
    in, either in any case or in the aggregate, a Material Adverse Effect.
 E. Administrative Agent shall have received a certificate signed by Company's
    chief financial officer demonstrating in reasonable detail Consolidated
    EBITDA for the four Fiscal Quarters most recently ended as of the First
    Amendment Effective Date of not less than $34,000,000.

    COMPANY'S REPRESENTATIONS AND WARRANTIES

    In order to induce Lenders to enter into this Amendment and to amend the
    Credit Agreement in the manner provided herein, Company represents and
    warrants to each Lender that the following statements are true, correct and
    complete:

    Corporate Power and Authority
    . Company has all requisite corporate power and authority to own and operate
    its properties, to carry on its business as now conducted and as proposed to
    be conducted, to enter into this Amendment, to issue the new Revolving Notes
    and to carry out the transactions contemplated by, and perform its
    obligations under, the Loan Documents as amended by this Amendment (the "
    Amended Agreement
    ") and the new Revolving Notes.
    Authorization of Borrowing
    . The execution and delivery of this Amendment and the performance of the
    Amended Agreement and the issuance, delivery and payment of the new
    Revolving Notes have been duly authorized by all necessary corporate action
    on the part of each Loan Party that is a party thereto.
    No Conflict
    . The execution and delivery by Loan Parties of this Amendment and the
    performance by Loan Parties of the Amended Agreement and the issuance,
    delivery and payment of the new Revolving Notes by Company do not and will
    not (i) violate any provision of any law or any governmental rule or
    regulation applicable to Company or any of its Subsidiaries, the
    Organizational Documents of Company or any of its Subsidiaries or any order,
    judgment or decree of any court or other Government Authority binding on
    Company or any of its Subsidiaries, (ii) conflict with, result in a breach
    of or constitute (with due notice or lapse of time or both) a default under
    any Contractual Obligation of Company or any of its Subsidiaries,
    (iii) result in or require the creation or imposition of any Lien upon any
    of the properties or assets of Company or any of its Subsidiaries (other
    than Liens created under any of the Loan Documents in favor of
    Administrative Agent on behalf of Lenders), or (iv) require any approval of
    stockholders or any approval or consent of any Person under any Contractual
    Obligation of Company or any of its Subsidiaries, except for such approvals
    or consents which were obtained on or before the Closing Date and disclosed
    in writing to Lenders.
    Governmental Consents
    . The execution and delivery by Loan Parties of this Amendment and the
    performance by Loan Parties of the Amended Agreement and the issuance,
    delivery and payment of the new Revolving Notes by Company do not and will
    not require any Governmental Authorization.
    Binding Obligation
    . This Amendment has been duly executed and delivered by each Loan Party
    that is a party hereto and this Amendment and the Amended Agreement are, and
    the new Revolving Notes, when executed and delivered will be, the legally
    valid and binding obligations of such Loan Party, enforceable against such
    Loan Party in accordance with their respective terms, except as may be
    limited by bankruptcy, insolvency, reorganization, moratorium or similar
    laws relating to or limiting creditors' rights generally or by equitable
    principles relating to enforceability.
    Incorporation of Representations and Warranties From Credit Agreement
    . The representations and warranties contained in Section 5 of the Credit
    Agreement are and will be true, correct and complete in all material
    respects on and as of the First Amendment Effective Date to the same extent
    as though made on and as of that date, except to the extent such
    representations and warranties specifically relate to an earlier date, in
    which case they were true, correct and complete in all material respects on
    and as of such earlier date.
    Absence of Default
    . No event has occurred and is continuing or will result from the
    consummation of the transactions contemplated by this Amendment that would
    constitute an Event of Default or a Potential Event of Default.

    CONDITION SUBSEQUENT

    Within 7 Business Days after the First Amendment Effective Date, or such
    later date as shall be agreed upon by Administrative Agent in its sole
    discretion, Company shall deliver to Administrative Agent a good standing
    certificate from the Secretary of State of the State of Delaware dated a
    recent date on or prior to the seventh Business Day following the First
    Amendment Effective Date. Failure of Company to provide such good standing
    certificate within 7 Business Days after the First Amendment Effective Date
    shall constitute an Event of Default pursuant to subsection 8.3 of the
    Credit Agreement.

    MISCELLANEOUS
     A. Reference to and Effect on the Credit Agreement and the Other Loan
        Documents.
        

 1. On and after the First Amendment Effective Date, each reference in the
    Credit Agreement to "this Agreement", "hereunder", "hereof", "herein" or
    words of like import referring to the Credit Agreement, and each reference
    in the other Loan Documents to the "Credit Agreement", "thereunder",
    "thereof" or words of like import referring to the Credit Agreement shall
    mean and be a reference to the Amended Agreement.
 2. Except as specifically amended by this Amendment, the Credit Agreement and
    the other Loan Documents shall remain in full force and effect and are
    hereby ratified and confirmed.
 3. The execution, delivery and performance of this Amendment shall not, except
    as expressly provided herein, constitute a waiver of any provision of, or
    operate as a waiver of any right, power or remedy of Administrative Agent or
    any Lender under, the Credit Agreement or any of the other Loan Documents.

Fees and Expenses. Company acknowledges that all costs, fees and expenses as
described in subsection 10.2 of the Credit Agreement incurred by Administrative
Agent and its counsel with respect to this Amendment and the documents and
transactions contemplated hereby shall be for the account of Company. Headings.
Section and subsection headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose or be given any substantive effect. Applicable Law. THIS
AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES. Counterparts; Effectiveness. This Amendment may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. This Amendment (other than the
provisions of Section 1 hereof, the effectiveness of which is governed by
Section 2 hereof) shall become effective upon the execution of a counterpart
hereof by Company, Requisite Lenders, each Lender increasing its Revolving Loan
Commitment hereunder and each of the other Loan Parties and receipt by Company
and Administrative Agent of written or telephonic notification of such execution
and authorization of delivery thereof. ACKNOWLEDGEMENT AND CONSENT

Each guarantor (or pledgor) listed on the signatures pages hereof (each, a
"Subsidiary Guarantor") hereby acknowledges and agrees that the Subsidiary
Guaranty and Collateral Documents (each, a "Credit Support Document") to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
Each Subsidiary Guarantor represents and warrants that all representations and
warranties contained in the Amended Agreement and the Credit Support Documents
to which it is a party or otherwise bound are true, correct and complete in all
material respects on and as of the First Amendment Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.

Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Subsidiary
Guarantor is not required by the terms of the Credit Agreement or any other Loan
Document to consent to the amendments to the Credit Agreement effected pursuant
to this Amendment and (ii) nothing in the Credit Agreement, this Amendment or
any other Loan Document shall be deemed to require the consent of such
Subsidiary Guarantor to any future amendments to the Credit Agreement.

[Remainder of page intentionally left blank]

IN WITNESS WHEREOF,

the parties hereto have caused this Amendment to be duly executed and delivered
by their respective officers thereunto duly authorized as of the date first
written above.



COMPANY:

RUTH'S CHRIS STEAK HOUSE, INC.

By:    /s/ Thomas J. Pennison, Jr.                       

Name: Thomas J. Pennison, Jr.
Title: Chief Financial Officer, Secretary & Treasurer

Notice Address:
500 International Parkway
Suite 100
Heathrow, FL 32746

 

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,


individually and as Administrative Agent



By: /s/ Reginald M. Goldsmith III

Name: Reginald M. Goldsmith III
Title: Vice President

Notice Address:
1445 Ross Avenue, Suite 4560
Dallas, TX 75202
Attn: Reggie Goldsmith
Facsimile: (214) 721-6413

 

BANK OF AMERICA, N.A.,


individually and as Documentation Agent



By:    /s/ John H. Schmidt                         
Name: John H. Schmidt
Title: Vice President

Notice Address:
100 Federal Street
Mail Code: MA5-100-09-01
Boston, MA 02110

 

JPMORGAN CHASE BANK, N.A.,


individually and as Co-Lead Arranger



By:      /s/ Lynn Richard                                  
Name: Lynn Richard
Title: Senior Vice President

Notice Address:

Commercial Banking

Mail code LA3-5715

201 St. Charles Avenue, 28th Floor

New Orleans, LA 70170

 

WACHOVIA BANK, NATIONAL ASSOCIATION,


as a Lender



By:   /s/ Anthony D. Braxton                          
Name: Anthony D. Braxton
Title: Director

Notice Address:

One South Broad Street
PA 4843
Philadelphia, PA 19107

 

With respect to Section 6 hereof:

R.C. Equipment, Inc.

,
as Subsidiary Guarantor



By:    /s/ Thomas J. Pennison, Jr.                       

Name: Thomas J. Pennison, Jr.
Title: Chief Financial Officer, Secretary & Treasurer

Notice Address:
500 International Parkway
Suite 100
Heathrow, FL 32746

R.F. Inc.

,
as Subsidiary Guarantor



By:    /s/ Thomas J. Pennison, Jr.                       

Name: Thomas J. Pennison, Jr.
Title: Chief Financial Officer, Secretary & Treasurer

Notice Address:
500 International Parkway
Suite 100
Heathrow, FL 32746

RCSH Holdings, Inc.

,
as Subsidiary Guarantor



By:    /s/ Thomas J. Pennison, Jr.                       

Name: Thomas J. Pennison, Jr.
Title: Chief Financial Officer, Secretary & Treasurer

Notice Address:
500 International Parkway
Suite 100
Heathrow, FL 32746

RCSH Management, Inc.

,
as Subsidiary Guarantor



By:    /s/ Thomas J. Pennison, Jr.                       

Name: Thomas J. Pennison, Jr.
Title: Chief Financial Officer, Secretary & Treasurer

Notice Address:
500 International Parkway
Suite 100
Heathrow, FL 32746

RCSH Operations, Inc.

,
as Subsidiary Guarantor



By:    /s/ Thomas J. Pennison, Jr.                       

Name: Thomas J. Pennison, Jr.
Title: Chief Financial Officer, Secretary & Treasurer

Notice Address:
500 International Parkway
Suite 100
Heathrow, FL 32746

RCSH Operations, LLC

,
as Subsidiary Guarantor



By:    /s/ Thomas J. Pennison, Jr.                       

Name: Thomas J. Pennison, Jr.
Title: Chief Financial Officer, Secretary & Treasurer

Notice Address:
500 International Parkway
Suite 100
Heathrow, FL 32746

 

RCSH Promotions, LLC

,
as Subsidiary Guarantor



By:    /s/ Thomas J. Pennison, Jr.                       

Name: Thomas J. Pennison, Jr.
Title: Chief Financial Officer, Secretary & Treasurer

Notice Address:
500 International Parkway
Suite 100
Heathrow, FL 32746

Ruth's Chris Steak House BOSTON, LLC

,
as Subsidiary Guarantor



By:    /s/ Thomas J. Pennison, Jr.                       

Name: Thomas J. Pennison, Jr.
Title: Chief Financial Officer, Secretary & Treasurer

Notice Address:
500 International Parkway
Suite 100
Heathrow, FL 32746

Ruth's Chris Steak House Dallas, L.P.

,
as Subsidiary Guarantor



By:    /s/ Thomas J. Pennison, Jr.                       

Name: Thomas J. Pennison, Jr.
Title: Chief Financial Officer, Secretary & Treasurer

Notice Address:
500 International Parkway
Suite 100
Heathrow, FL 32746

 

 

Ruth's Chris Steak House Texas, L.P.

,
as Subsidiary Guarantor



By:    /s/ Thomas J. Pennison, Jr.                       

Name: Thomas J. Pennison, Jr.
Title: Chief Financial Officer, Secretary & Treasurer

Notice Address:
500 International Parkway
Suite 100
Heathrow, FL 32746

Ruth's Chris Steak House #15, inc.

,
as Subsidiary Guarantor



By:    /s/ Thomas J. Pennison, Jr.                       

Name: Thomas J. Pennison, Jr.
Title: Chief Financial Officer, Secretary & Treasurer

Notice Address:
500 International Parkway
Suite 100
Heathrow, FL 32746

Ruth's Steak House Franchise, Inc.

,
as Subsidiary Guarantor



By:    /s/ Thomas J. Pennison, Jr.                       

Name: Thomas J. Pennison, Jr.
Title: Chief Financial Officer, Secretary & Treasurer

Notice Address:
500 International Parkway
Suite 100
Heathrow, FL 32746

 

ANNEX

 A



Schedule 2.1

Lender

Revolving
Loan
Commitment

Pro Rata
Share

Wells Fargo Bank, National Association

$36,363,636.36

36.363636364%

JPMorgan Chase Bank, N.A.

$27,272,727.27

27.272727273%

Bank of America, N.A.

$22,727,272.73

22.727272727%

Wachovia Bank, National Association

$13,636,363.64

13.636363636%

 

____________



______________

TOTAL

$100,000,000.00

100.000000000%

